NOT FOR PUBLICATION                           FILED
                                                                          SEP 21 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRODERICK J. WARFIELD,                          No. 20-17176

                Plaintiff-Appellant,            D.C. No. 2:20-cv-00853-KJM-AC

 v.
                                                MEMORANDUM*
UNITED STATES AIR FORCE, 60th
Security Forces, Travis Air Force Base, CA;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Broderick J. Warfield appeals pro se from the district court’s judgment

dismissing his employment discrimination action. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Watison v. Carter, 668 F.3d 1108, 1112


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii)); Pickern v. Pier 1

Imports (U.S.), Inc., 457 F.3d 963, 968 (9th Cir. 2006) (failure to comply with

notice pleading requirements of Federal Rule of Civil Procedure 8). We affirm.

      The district court properly dismissed Warfield’s action because, despite two

opportunities to amend, Warfield failed to allege clearly the bases for his claims

and failed to allege facts sufficient to state a plausible claim. See Fed. R. Civ. P.

8(a)(2) (requiring a pleading to contain “a short and plain statement of the claim

showing that the pleader is entitled to relief”); Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (explaining that Rule 8 requires the complaint “give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests” (alteration

in original, citation and internal quotation marks omitted)); Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (explaining that although pro se pleadings are

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980)

(explaining that criminal statutes do not give rise to civil liability).

      The district court did not abuse its discretion by denying further leave to

amend because amendment would have been futile. See Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of

review and explaining that leave to amend may be denied when amendment would

be futile); Metzler Inv. GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1072 (9th



                                            2                                    20-17176
Cir. 2008) (explaining that “the district court’s discretion to deny leave to amend is

particularly broad where plaintiff has previously amended the complaint” (citation

and internal quotation marks omitted)).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Warfield’s motion for appointment of counsel (Docket Entry No. 4) and

motion to unseal documents (Docket Entry No. 6) are denied.

      AFFIRMED.




                                          3                                    20-17176